                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

James C. Hawkins,                   )                  Civil Action No.: 2:18-cv-00893-JMC
                                    )
                   Plaintiff,       )
                                    )
v.                                  )
                                    )                                 ORDER
Cpt. James McFadden,                )
                                    )
                   Defendant.       )
                                    )
___________________________________ )

       Plaintiff James C. Hawkins filed this civil rights action against Defendant Cpt. James

McFadden pursuant to 42 U.S.C. § 1983 alleging violation of his constitutional rights related to

the excessive use of force. (See ECF No. 1.) After the court entered an Order (ECF No. 86)

addressing Defendant’s Motion for Summary Judgment (ECF No. 45), Plaintiff’s constitutional

claim remains against Defendant. (See ECF No. 86 at 8.)

       Section 1915(e)(1) provides that “the court may request an attorney to represent any person

unable to afford counsel.” Id. However, “there is no absolute right to appointment of counsel

[absent]. . .‘exceptional circumstances.’’’ Hall v. Holsmith, 340 F. App’x 944, 946 (4th Cir. 2009)

(quoting Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987)); see also Whisenant v. Yuam, 739

F.2d 160, 163 (1984) (“The power to appoint is a discretionary one, but it is an abuse of discretion

to decline to appoint counsel where the case of an indigent plaintiff presents exceptional

circumstances.”), abrogated on other grounds by Mallard v. U.S. Dist. Court for S. Dist. of Iowa,

490 U.S. 296 (1989). Exceptional circumstances exist where “it is apparent to the district court

that a pro se litigant has a colorable claim but lacks the capacity to present it.” Id. at 163.

       At this stage of the instant action, it has become clear that Plaintiff has a potentially

meritorious claim which he is ill-equipped to litigate in a trial setting. Therefore, the court

                                                   1
APPOINTS Attorneys Robert Butcher, Esquire and Deborah J. Butcher, Esquire of The Camden

Law Firm, PA and Brett A. Perry, Esquire of the Perry Law Firm, all located in Camden, South

Carolina, as pro bono counsel to assist Plaintiff in this case and to represent him at trial. These

attorneys are directed to contact Plaintiff, as soon as possible.

       IT IS SO ORDERED.




                                                      United States District Judge
December 11, 2019
Columbia, South Carolina




                                                  2
